

EXHIBIT 10.52

THIRD AMENDED AND RESTATED
REVOLVING CREDIT PROMISSORY NOTE
(LIBOR/PRIME)


$8,000,000                                                             Dated as
of December 22, 2011


For value received, Avistar Communications Corporation, a Delaware corporation
(the “Borrower”) hereby promises to pay to the order of JPMorgan Chase Bank,
N.A. (the “Bank”) at its office at 345 Park Avenue, New York, New York
10154-1002 for the account of the lending office of the Bank, the principal
amount of each loan made by the Bank (in its sole and absolute discretion) to
the Borrower (the “Loans”), up to an aggregate principal amount equal to the
Maximum Facility Amount, on December 22, 2012 (the “Final Maturity Date”).


The Second Amended and Restated Revolving Credit Promissory Note (Libor/Prime)
dated as of December 22, 2009, as amended, by the Borrower to the order of the
Bank in the maximum amount of $9,000,000 (as amended, the “Original Note”) is
amended and restated in its entirety by this Note.


The Borrower promises to pay interest on each Interest Payment Date on the
unpaid balance of the principal amount of each such Loan from and including the
date of such Loan to but excluding the date of its repayment at either (i) a
floating rate per annum equal to the Prime Rate applicable to such Loan plus
1.00% (such Loan a “Prime Loan”), or (ii) a fixed rate per annum equal to the
Adjusted Libor Rate applicable to such Loan plus 0.90% (such Loan a “Libor
Loan”).  After the occurrence and during the continuance of an Event of Default,
principal shall bear interest from and including the date of such Event of
Default until paid in full at a rate per annum equal to the Default Rate, such
interest to be payable on demand.  Interest shall be payable on the relevant
Interest Payment Date and for Libor Loans shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed and for Prime Loans shall
be calculated on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.


All payments hereunder shall be made in lawful money of the United States and in
immediately available funds.  Any extension of time for the payment of the
principal of this Note resulting from the due date falling on a non-Banking Day
shall be included in the computation of interest.  The date, amount, type and
Interest Period of, and the interest rate with respect to, each Loan evidenced
hereby and all payments of principal thereof shall be recorded by the Bank on
its books and, at the discretion of the Bank prior to any transfer of this Note
at any other time, may be endorsed by the Bank on a schedule.  Any such
endorsement shall be conclusive absent manifest error. The Bank may (but shall
not be obligated to) debit the amount of any payment under this Note that is not
made when due to any deposit account of the Borrower with the Bank.  The
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.


This Note does not create, and shall not be construed to create, any contractual
or other commitment to lend by the Bank (or any contractual or other commitment
to renew any Loan made by the Bank in its sole and absolute discretion). This
Note has been executed and delivered by the Borrower to the Bank to evidence any
Loans that the Bank may extend to the Borrower in the Bank’s sole discretion.


1.           Definitions.  The terms listed below shall be defined as follows:


“Adjusted Libor Rate” shall mean the Libor Rate for such Loan divided by one
minus the Reserve Requirement.


“Banking Day” shall mean any day on which commercial banks are not authorized or
required to close in New York City and whenever such day relates to a Libor Loan
or notice with respect to any Libor Loan, a day on which dealings in U.S. dollar
deposits are also carried out in the London interbank market.


“Borrowing Notice” shall mean a request for a borrowing substantially in the
forma of Exhibit A hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Agreement” means the Third Amended and Restated Collateral Agreement
dated as of December 22, 2011 by the Guarantor in favor of the Bank securing,
among other things, the Guarantor’s obligations to the Bank under the Guaranty,
as amended, restated or otherwise modified from time to time.


“Convertible Note” means each “Note” (as defined in, and issued pursuant to, any
Convertible Note Purchase Agreement), all of which taken together being the
“Convertible Notes.”


“Convertible Note Purchase Agreement” means each of (i) the Convertible Note
Purchase Agreement-2008 and (ii) the Convertible Note Purchase Agreement-2011,
both of which taken together being the “Convertible Note Purchase Agreements.”


“Convertible Note Purchase Agreement-2008” means the Convertible Note Purchase
Agreement dated January 4, 2008 by the Borrower and the purchasers parties
thereto with respect to the Borrower‘s sale of its 4.5% convertible subordinated
secured promissory notes.


“Convertible Note Purchase Agreement-2011” means the Convertible Note Purchase
Agreement dated March 29, 2011 by the Borrower and the purchaser party thereto
with respect to the Borrower‘s sale of its 4.5% convertible subordinated secured
promissory note.


“Default Rate” shall mean a rate per annum equal to: (a) if a Prime Loan, a
floating rate of 2% above the rate of interest thereon (including any margin);
(b) if a Libor Loan, a fixed rate of 2% above the rate of interest in effect
thereon (including any margin) at the time of the applicable Event of Default
until the last day of the Interest Period thereof and, thereafter, a floating
rate of 2% above the rate of interest for a Prime Loan (including any margin).


“Event of Default” shall mean an event described in Section 7.


“Facility Documents” shall mean this Note and any other documents, instruments,
or agreements delivered as security or collateral for, or a guaranty of, the
Loans, or in connection with, or as support for, any of the foregoing, whether
by the Borrower or a Third Party, and any updates or renewals thereof
(including, without limitation, the Collateral Agreement, the Guaranty and the
Security Agreement).


“Guarantor” means (i) Gerald J. Burnett and (ii) Gerald J. Burnett and Marjorie
J. Burnett as Trustees for The Gerald J. Burnett and Marjorie J. Burnett
Revocable Trust.


“Guaranty” means the Fourth Amended and Restated Guaranty dated as of
December 22, 2011 by the Guarantor in favor of the Bank guarantying, among other
things, the Borrower’s obligations to the Bank under this Note, as amended,
restated or otherwise modified from time to time.


“Interest Payment Date” shall mean (i) the last Banking Day of each calendar
month for Prime Loans commencing [January 31, 2012]; (ii) the last Banking Day
of each calendar quarter and on the last day of the Interest Period with respect
to Libor Loans; and (iii) on any payment of principal.


“Interest Period” shall mean (i) with respect to a Prime Loan, the period
commencing on the date such Prime Loan is made and ending on the earlier of the
Final Maturity Date or the date recorded by the Bank on its books or if such day
is not a Banking Day, then on the immediately succeeding Banking Day, and (ii)
with respect to a Libor Loan, the period commencing on the date such Libor Loan
is made and ending on the numerically corresponding day  One, Two or Three
calendar months thereafter, as recorded by the Bank on its books, or if such day
is not a Banking Day, then on the immediately succeeding Banking Day; provided
that if such Banking Day would fall in the next calendar month, such Interest
Period shall end on the immediately preceding Banking Day; and provided,
further, that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month.  No Interest Period may
extend beyond the Final Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
“Libor Rate” shall mean the rate per annum (rounded upwards, if necessary, to
the nearest 1/16 of 1%) quoted by the Bank at approximately 11:00 a.m. London
time (or as soon thereafter as practicable) two Banking Days prior to the first
day of such Loan for the offering by the Bank to leading banks in the London
interbank market of U.S. dollar deposits having a term comparable to such Loan
and in an amount comparable to the principal amount of such Loan.


“Main Office” shall mean the office of the Bank, currently located at 270 Park
Avenue, New York, New York 10017.


“Maximum Facility Amount” shall mean the lesser of (i) (a) Eight Million
Dollars ($8,000,000) through and including March 13, 2012 and (b) Six Million
Dollars ($6,000,000) from and after March 14, 2012 and (ii) the value assigned
by the Bank from time to time, in its sole reasonable discretion, to the
collateral, if any, pledged and collaterally assigned to the Bank, and in which
the Bank has a first-priority security interest and against which the Bank has a
right of setoff, as security for the Borrower’s payment of its obligations under
this Note.


“Prime Rate” shall mean the rate of interest per annum announced from time to
time by the Bank as its prime rate.  Each change in the Prime Rate shall be
effective from and including the date the change is announced as being
effective.  The Prime Rate is a reference rate and may not be the Bank’s lowest
rate.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System.


“Regulatory Change” shall mean any change after the date of this Note in United
States federal, state or municipal laws or any foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks, including
the Bank, of or under any United States federal, state or municipal laws or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.


“Reserve Requirement” shall mean, for any Libor Loan, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during the term of such Loan under Regulation D by
member banks of the Federal Reserve System in New York City with deposits
exceeding one billion U.S. dollars, or as otherwise established by the Board of
Governors of the Federal Reserve System and any other banking authority to which
the Bank is subject, against “Eurocurrency liabilities” (as such term is used in
Regulation D).  Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (x) any category of
liabilities which includes deposits by reference to which the Libor Rate is to
be determined or (y) any category of extensions of credit or other assets which
include Libor Loans.  The Reserve Requirement shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.


“SEC” means the Securities and Exchange Commission.


“Security Agreement” shall mean the Fifth Amended and Restated Security
Agreement dated as of December 22, 2011 by the Borrower in favor of the Bank
securing, among other things, the Borrower’s obligations to the Bank under this
Note, as amended, restated or otherwise modified from time to time.


“Third Party” shall mean any party liable with respect to, or otherwise granting
support for, this Note, whether by guaranty, subordination, grant of security or
otherwise.


2.  Borrowings, Conversions, Renewals and Prepayments.  (a) The Borrower shall
deliver a Borrowing Notice to the Bank, which shall be irrevocable,  by 12:00
noon New York City time three (3) Banking Days prior to each requested borrowing
of a Libor Loan and by 12:00 noon New York City time on the date of each
requested borrowing of a Prime Loan; provided that no Libor Loan shall be in a
minimum amount less than $500,000; provided, further, that no Prime Loan shall
be in an amount less than $30,000; and provided, further, that the aggregate
outstanding principal amount of all Loans shall not exceed the Maximum Facility
Amount.  Subject to the provisions of this Note, the Borrower shall have the
right to (i) convert one type of Loan into another type of Loan on the last day
of the Interest Period with respect to a Libor Loan or at any time for a Prime
Loan, or (ii) renew any Libor Loan as a Libor Loan on the last day of the
Interest Period with respect to such Libor Loan; provided that the Borrower
shall give the Bank irrevocable notice by 12:00 noon New York City time three
Banking Days prior to conversion into or renewal as a Libor Loan, and by 12:00
noon New York City time on or before the date of conversion into a Prime
Loan.  If the Borrower shall fail to give notice to the Bank of the renewal of
any Libor Loan as provided herein, such Libor Loan shall automatically become a
Prime Loan on the last day of the Interest Period thereof; provided that the
Bank may renew such Loan as a Libor Loan for an Interest Period equal to that
then ending, provided that no such renewal shall be made if the number of months
in the renewal period is greater than six.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall have the right to make prepayments of principal
at any time or from time to time, provided that:  (i) the Borrower shall give
the Bank irrevocable notice of each prepayment by 12:00 noon New York City time
three Banking Days prior to prepayment of a Libor Loan, and by 12:00 noon New
York City time on the date of prepayment of a Prime Loan; (ii) Libor Loans may
be prepaid prior to the last day of their Interest Period only if accompanied by
payment of the additional compensation calculated in accordance with paragraph 5
below, if applicable; (iii) all prepayments of Libor Loans shall be in a minimum
amount equal to the lesser of $100,000 or the unpaid principal amount of this
Note; and (iv) all prepayments of Prime Rate Loans shall be in a minimum amount
equal to the lesser of $30,000 or the unpaid principal amount of this Note.


3.           Additional Costs.  (a) If as a result of any Regulatory Change
which (i) changes the basis of taxation of any amounts payable to the Bank under
the Note (other than taxes imposed on the overall net income of the Bank or the
lending office by the jurisdictions in which the Main Office of the Bank or the
lending office are located) or (ii) imposes or modifies any reserve, special
deposit, deposit insurance or assessments, minimum capital, capital ratios or
similar requirements relating to any extension of credit or other assets of, or
any deposits with or other liabilities of the Bank, or (iii) imposes any other
condition affecting this Note, the Bank determines (which determination shall be
conclusive absent manifest error) that the cost to it of making or maintaining a
Libor Loan is increased or any amount received or receivable by the Bank under
this Note is reduced, then the Borrower will pay to the Bank on demand an
additional amount that the Bank determines will compensate it for the increased
cost or reduction in amount.
(b)           Without limiting the effect of the foregoing provisions of this
Section 3 (but without duplication), the Borrower shall pay to the Bank from
time to time on request such amounts as the Bank may determine to be necessary
to compensate the Bank for any costs which it determines are attributable to the
maintenance by it or any of its affiliates pursuant to any law or regulation of
any jurisdiction or any interpretation, directive or request (whether or not
having the force of law and whether in effect on the date of this Note or
thereafter) of any court or governmental or monetary authority of capital in
respect of the Loans hereunder (such compensation to include, without
limitation, an amount equal to any reduction in return on assets or equity of
the Bank to a level below that which it could have achieved but for such law,
regulation, interpretation, directive or request).


4.           Unavailability, Inadequacy or Illegality of Libor Rate.  Anything
herein to the contrary notwithstanding, if the Bank determines (which
determination shall be conclusive) that:
(a)           quotations of interest rates for the relevant deposits referred to
in the definition of Libor Rate are not being provided in the relevant amounts
or for the relevant maturities for purposes of determining the rate of interest
for a Libor Loan; or
(b)           the definition of Libor Rate does not adequately cover the cost to
the Bank of making or maintaining a Libor Loan; or
(c)           as a result of any Regulatory Change (or any change in the
interpretation thereof) adopted after the date hereof, the Main Office of the
Bank or the lending office is subject to any taxes, reserves, limitations, or
other charges, requirements or restrictions on any claims of such office on
non-United States residents (including, without limitation, claims on non-United
States offices or affiliates of the Bank) or in respect of the excess above a
specified level of such claims; or
(d)           it is unlawful for the Bank or the lending office to maintain any
Libor Loan at the Libor Rate;
 
 
 

--------------------------------------------------------------------------------

 
 
THEN, the Bank shall give the Borrower prompt notice thereof, and so long as
such condition remains in effect, any existing Libor Loan shall bear interest as
a Prime Loan and the Bank shall make no Libor Loans.


5.           Certain Compensation.  If for any reason there is a principal
payment of a Libor Loan on a date other than the last day of the applicable
Interest Period with respect thereto (whether by prepayment, acceleration,
conversion or otherwise), the Borrower will pay to the Bank such amount or
amounts as shall be sufficient (in the reasonable opinion of the Bank) to
compensate the Bank for any loss, cost or expense which the Bank determines is
attributable to such payment.


6.           Representations.  The Borrower represents and warrants that:


(a)  the Facility Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
terms, except as the enforcement hereof and thereof may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the applicability of general
principles of equity;
(b)           the execution, delivery and performance by the Borrower of the
Facility Documents and all other documents contemplated hereby or thereby, and
the use of the proceeds of any of the Loans, do not and will not (i) conflict
with or constitute a breach of, or default under, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon the property
or assets of the Borrower pursuant to any other agreement or instrument (other
than any pledge of or security interest granted in any collateral pursuant to
any Facility Document) to which the Borrower is a party or is bound or by which
its properties may be bound or affected; or (ii) violate any provision of any
law, rule, regulation (including, without limitation, Regulation U of the
Federal Reserve Board), order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to the Borrower;
(c)           no consent, approval or authorization of, or registration,
declaration or filing with, any governmental authority or other person or entity
is required as a condition to or in connection with the due and valid execution,
delivery and performance by the Borrower of any Facility Document;
(d)           there are no actions, suits, investigations or proceedings pending
or, to Borrower’s knowledge, threatened at law, in equity, in arbitration or by
or before any other authority involving or affecting:  (i) the Borrower that
could reasonably be expected to have a material adverse effect on the financial
condition or any material part of the assets or properties of the Borrower
pledged by Borrower or any Third Party under any Facility Document; or (iii) any
of the transactions contemplated in the Facility Documents.  There are currently
no material judgments entered against the Borrower and the Borrower is not in
default with respect to any judgment, writ, injunction, order, decree or consent
of any court or other judicial authority, which default is likely to have or has
had a material adverse effect on the prospects or condition of the Borrower; in
the event that the Borrower is a partnership, limited liability partnership,
corporation or limited liability company, the Borrower also represents and
warrants that it is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, and has all
requisite power and authority to execute, deliver and perform its obligations
under the Facility Documents.


Each borrowing request by the Borrower under this Note shall constitute a
representation and warranty that the statements above are true and correct in
all material respects both on the date of such request and on the date of the
borrowing.  Each borrowing request shall also constitute a representation that
no Event of Default under this Note has occurred and is continuing or would
result from such borrowing.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Events of Default.  If any of the following events of default shall
occur (each an “Event of Default”):


(a)           the Borrower shall fail to pay (i) any principal of this Note as
and when due and payable, (ii) interest thereon within five (5) Banking Days of
when due and payable or (iii) any other amount payable hereunder within ten (10)
Banking Days of when due and payable;
(b)           any representation or warranty made or deemed made by the Borrower
in this Note or by the Borrower or any Third Party in any Facility Document to
which it is a party, or in any certificate, document, opinion or financial or
other statement furnished under or in connection with a Facility Document, shall
prove to have been incorrect in any material respect when made or deemed made;
(c)           the Borrower or any Third Party shall fail to perform or observe
any term, covenant or agreement contained in any Facility Document on its part
to be performed or observed; provided, however, that if any such failure is
capable of remedy and if a grace period is not specifically provided for in such
Facility Document, performance of such other term, covenant or agreement, such
failure shall not constitute an Event of Default unless it is not remedied
within ten (10) Banking Days of the Borrower’s receipt of the Bank’s request
that such failure be remedied;
(d)           (d)  (i) the Borrower shall fail to pay when due any of its
indebtedness (including, but not limited to, indebtedness for borrowed money) or
any interest or premium thereon in an aggregate amount of at least two hundred
fifty thousand dollars ($250,000) or (ii) the Borrower shall default or
otherwise fail to perform any agreement to which the Borrower is party or by
which it is bound which results in the holder(s) of indebtedness having the
right, whether or not exercised, to accelerate the maturity thereof in an
aggregate amount of at least two hundred fifty thousand dollars ($250,000) or
(iii) any “Event of Default” (as defined in any Convertible Note), or any event
that with the giving of notice or passage of time or both would constitute such
an Event of Default, shall occur;
(e)           the Borrower or any Third Party: (i) shall generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as its
debts become due; (ii) shall make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for its or a substantial part of its assets; (iii) shall commence any
proceeding under any law relating to bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation; (iv) shall have had any such
petition filed, or any such proceeding shall have been commenced against it, in
which an adjudication is made or order for relief is entered or which remains
undismissed for a period of 30 days; (v) shall have had a receiver, custodian or
trustee appointed for all or a substantial part of its property; or (vi) takes
any action effectuating, approving or consenting to any of the events described
in clauses (i) through (v);
(f)           the Borrower or any Third Party shall be determined or adjudged
incompetent or otherwise incapacitated by a court of competent jurisdiction,
die, dissolve or for any reason cease to be in existence or shall merge or
consolidate;
(g)           (i) the Borrower is involved in a proceeding which may result in a
forfeiture of all or a substantial part of the Borrower’s assets or (ii) a
judgment is entered against the Borrower for the payment of in an aggregate
amount of at least one hundred thousand dollars ($100,000);
(h)           there is, in the opinion of the Bank, a material adverse change in
the business, prospects or financial condition of the Borrower;
(i)           any Facility Document granting a security interest at any time and
for any reason shall cease to create a valid and perfected first priority
security interest in and to the property purported to be subject to the Facility
Document or ceases to be in full force and effect or is declared null and void,
or the validity or enforceability of any Facility Document is contested by any
party to the Facility Document, or such signatory to the Facility Document
denies it has any further liability or obligation under the Facility Document;
(j)  without the prior written consent of the Bank, the Borrower incurs or
permits to exist (i) any debt for borrowed money (and any refinancing of such
debt), other than debt for borrowed money (a) incurred hereunder, (b) listed on
the [September 30, 2006] form 10Q filed with SEC by the Borrower or (c) payable
under the Convertible Notes or (ii) any lien or other encumbrance upon or with
respect to any of the Borrower's real or personal property securing (A) any of
the Borrower’s obligations under swap, hedge or similar agreements or (B) any
guaranty or other contingent liability of the Borrower;
 
 
 

--------------------------------------------------------------------------------

 
 
(k)  without the prior written consent of the Bank, the Borrower guarantees or
otherwise becomes contingently liable for the indebtedness for borrowed money of
any entity;
(l)  the Borrower fails to furnish to the Bank within ten (10) days after filing
of the same is required (after giving effect to any applicable extensions), a
signed copy of the Borrower’s federal tax return;
(m)  within ninety (90) days of the end of each year if the Borrower shall not
be required under any applicable law, rule or regulation to file a form 10K with
the SEC for such year, the Borrower fails to furnish to the Bank a copy of its
financial statements for such year (audited by accountants acceptable to the
Bank) of each type, and prepared on a basis consistent with, the financial
statements included in the Borrower’s form 10K filed with the SEC for the then
prior year (or of each type, and prepared on a basis consistent with, the
Borrower’s audited financial statements for such prior year if the Borrower
shall not have been required to file a form 10K with the SEC for such prior
year),
(n)  the Borrower fails to furnish any additional financial information that the
Bank may reasonably request from time to time promptly upon the Bank’s request;
(o) without the prior written consent of the Bank in each instance, the Borrower
agrees or consents to, or suffers to exist, any amendment, modification,
supplement or waiver of any provision of any Convertible Note Purchase
Agreement, any Convertible Note or any other document, instrument or agreement
delivered as security or collateral for, or a guaranty of, or in connection
with, or as support for, any of the foregoing, if such amendment, modification,
supplement or waiver could reasonably be expected to have an adverse effect on
the “Collateral” (as defined in the Security Agreement) or a material adverse
effect on the ability of the Borrower to satisfy its obligations under the
Facility Documents or the Bank’s ability to realize upon the Collateral.


THEN, the Bank may, by notice to the Borrower, declare the unpaid principal
amount of this Note, accrued interest thereon and all other amounts payable
under this Note due and payable whereupon the same shall become and be forthwith
due and payable without presentment, demand, protest, notice of acceleration or
intention to accelerate or further notice of any kind, all of which are hereby
expressly waived by the Borrower; provided that in the case of an event of
default described in clause (e) above, the unpaid principal amount of this Note,
accrued interest and other amounts payable under this Note shall be immediately
due and payable; and provided further that in the case of an Event of Default
described in clause (f) above due to the death of any Third Party, the Bank
shall not be obligated to, and shall not make, any additional Loans for a period
of 60 days from and including the date of the occurrence of such Event of
Default.


8.           Expenses.  The Borrower agrees to reimburse the Bank on demand for
all reasonable costs, expenses and charges (including, without limitation, fees
and charges of counsel and costs allocated by internal legal counsel) in
connection with the preparation or modification of the Facility Documents,
performance or enforcement of the Facility Documents, or the defense or
prosecution of any rights of the Bank pursuant to any Facility Documents.


9.           Jurisdiction.  To the maximum extent not prohibited by applicable
law, the  Borrower hereby irrevocably:  (i) submits to the jurisdiction of any
New York state or United States federal court sitting in New York City over any
action or proceeding arising out of this Note; (ii) agrees that all claims in
respect of such action or proceeding may be held and determined in such New York
state or federal court; (iii) agrees that any action or proceeding brought
against the Bank may be brought only in a New York state or United States
federal court sitting in New York county; (iv)  consents to the service of
process in any such action or proceeding in either of said courts by mailing
thereof by the Bank by registered or certified mail, postage prepaid, to the
Borrower at its address specified on the signature page hereof, or at the
Borrower’s most recent mailing address as set forth in the records of the Bank;
and (v) waives any defense on the basis of an inconvenient forum.


The Borrower agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdiction by suit or
proceeding in such state and hereby waives any defense on the basis of an
inconvenient forum.  Nothing herein shall affect the right of the Bank to serve
legal process in any other manner permitted by law or affect the right of the
Bank to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Waiver of Jury Trial.  THE BORROWER AND THE BANK EACH WAIVE ANY
RIGHT TO JURY TRIAL.


11.           Miscellaneous.  (a)  The provisions of this Note are intended to
be severable.  If for any reason any provisions of this Note shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
thereof in any jurisdiction.
(b)           No amendment, modification, supplement or waiver of any provision
of this Note nor consent to departure by the Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Borrower and the
Bank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
(c)           No failure on the part of the Bank to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof or preclude
any other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
(d)           As used herein, the term Borrower shall include all signatories
hereto, if more than one.  In such event, the obligations, representations and
warranties of the Borrower hereunder shall be joint and several.  This Note
shall be binding on the Borrower and its successors and assigns and shall inure
to the benefit of the Bank and its successors and assigns, except that the
Borrower may not delegate any of its obligations hereunder without the prior
written consent of the Bank.  With the consent of the Borrower, not to be
unreasonably withheld, the Bank may assign all or a portion of its rights and
obligations under this Note; provided that such consent shall not be required
(i) at any time that an Event of Default has occurred and is continuing, (ii) in
connection with any assignment to an affiliate of the Bank, or (iii) in
connection with any pledge or collateral assignment to secure obligations to a
Federal Reserve Bank.
(e)           Anything herein to the contrary notwithstanding, the obligations
of the Borrower under this Note shall be subject to the limitation that payments
of interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to the Bank limiting rates of interest
which may be charged or collected by the Bank.
(f)           Unless otherwise agreed in writing, notices shall be given to the
Bank and the Borrower at their telecopier numbers (confirmed by telephone to
their telephone numbers) or addresses set forth in the signature page of this
Note, or such other telecopier (and telephone) number or address communicated in
writing by either such party to the other.  Notices to the Bank shall be
effective upon receipt.
(g)           The obligations of the Borrower under Sections 3, 5, 8, 9 and 10
hereof shall survive the repayment of the Loans.
(h)           Each reference herein to the Bank shall be deemed to include its
successors, endorsees, and assigns, in whose favor the provisions hereof shall
inure.  Each reference herein to the Borrower shall be deemed to include the
heirs, executors, administrators, legal representatives, successors and assigns
of the Borrower, all of whom shall be bound by the provisions hereof.
(i)           This Note may be signed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.


12.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles, and with the laws of the United States of America
as applicable.


The rest of this page is intentionally blank.
 
 
 

--------------------------------------------------------------------------------

 


Address for Borrowing Notices:


JPMorgan Chase Bank, N.A.
Attn:  Robert Sublette
712 Main Street, 13th Floor North
Houston, Texas 77002
Telecopier:  (800) 576-3217
Telephone:  (800) 576-2574


With a courtesy copy to


JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 19th floor
San Francisco, CA 94105
Telecopier:  (415) 315-8272
Telephone:  (415) 315-8285


Address for All Notices to the Bank Other than Borrowing Notices:


JPMorgan Chase Bank, N.A.
Attn:  Keith Straw
270 Park Avenue, 17th Floor
New York, NY 10017
Telecopier:  (212) 464-2531
Telephone:  (212) 464-0960


With a courtesy copy to


JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 19th floor
San Francisco, CA 94105
Telecopier:  (415) 315-8272
Telephone:  (415) 315-8285




Avistar Communications Corporation






By:          /s/Robert F. Kirk                
Name: Robert F. Kirk
Title: CEO






By:         /s/Elias MurrayMetzger         
Name: Elias MurrayMetzger
Title: CFO
 
 
 

--------------------------------------------------------------------------------

 

Address for Notices to the Borrower:


Attn:  Chief Financial Officer
Avistar Communications Corporation
1875 S. Grant Street, 10th Floor
San Mateo, CA 94402
Telecopier:  (650) 525-1360
Telephone:  (650) 525-3310






State of _________
)

) ss.:
County of ________
)



On the ____ day of December in the year 2011, before me, the undersigned,
personally appeared _____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.




____________________________________
Notary Public




State of _________
)

) ss.:
County of ________
)



On the ____ day of December in the year 2011, before me, the undersigned,
personally appeared _____________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.




____________________________________
Notary Public


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Form of Borrowing Notice


Date:  __________________


JPMorgan Chase Bank, N.A.
Attn:  Bill Raines
1111 Fannin Street
14th Floor
Houston, Texas 77002
Telecopier:  (800) 576-3217
Telephone:  (713) 750-3217


Gentlemen:


The undersigned hereby requests a Loan (the “Requested Loan”) under the Third
Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of
December 22, 2011 by the undersigned to your order (as amended, restated or
otherwise modified from time to time, the “Note”).  Initial capitalized terms
used herein without definition have the meanings given such terms in the Note.


The undersigned is faxing this Borrowing Notice to you (i) if the Requested Loan
is a Prime Loan, by 12:00 noon (NYC time) on the “Disbursement Date” (as
specified below) and  (ii) if the Requested Loan is a Libor Loan, by 12:00 noon
(NYC time) at least three Banking Days prior to the Disbursement Date.  The
undersigned will promptly mail the signed original of this Borrowing Notice to
you.


Please book the Requested Loan as follows:


Disbursement Date:                                       _________­­________
___, 20___
 
Amount:                                       $  ——————Type:           ____
LIBOR                                ____ Prime
 
LIBOR Period (if
applicable):                                                      ____ 1
month    ____ 2 months    ____ 3 months
 
Disbursement Instructions:                                                      
 
The proceeds of the Requested Loan shall be used for working capital
purposes.  Immediately upon funding of the Requested Loan, the aggregate
principal amount of all Loans then outstanding will be $__________________.
 
In witness whereof, the undersigned has executed this Borrowing Notice as of the
date first written above.


Avistar Communications Corporation


By:       ——————————    
Name:           
Title:           


By:        ——————————   
Name:           
Title:           
 